Citation Nr: 1034952	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-33 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from January 1943 to December 
1945.  He died in April 2007.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 2007, due to a right hip fracture, 
with coronary artery disease listed as a significant condition 
contributing to death.  

2.  At the time of his death, the Veteran had been awarded 
service connection for an anxiety reaction with PTSD, bilateral 
hearing loss, and tinnitus.  

3.  Competent evidence has been presented indicating a nexus 
between the Veteran's anxiety reaction with PTSD and the 
congestive heart failure which contributed to his death.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for the cause of the Veteran's death are met. 38 U.S.C.A. §§ 
1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  To the extent there may be any 
deficiency of notice or assistance, there is no prejudice to the 
appellant in proceeding with the issue on appeal given the 
favorable nature of the Board's decision with regard to the 
pending claim.  

The appellant, the Veteran's surviving spouse, seeks service 
connection for the cause of the Veteran's death.  To establish 
service connection for the cause of a veteran's death, the 
evidence must show that the disease which caused death was 
incurred in or aggravated by service or that a service-connected 
disability caused or contributed substantially or materially to 
cause death.  

For a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For it to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather, it must 
be shown that there was a causal connection.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  That is to say, it must be shown that a 
service-connected disability contributed substantially, 
materially, or combined with another disorder to cause death, or 
that it aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  

Therefore, service connection for the cause of a veteran's death 
may be demonstrated by showing that the death was caused by a 
disability for which service connection had been established at 
the time of death or for which service connection should have 
been established.  As with any claim, when there is an 
approximate balance of positive and negative evidence regarding 
any matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107.  

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be awarded for certain disorders 
which manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The basic facts are not in dispute.  The Veteran died while an 
inpatient at a private hospital in April 2007, where he had been 
admitted for treatment of a right hip fracture.  His immediate 
cause of death was listed as right hip fracture, with coronary 
artery disease listed as a significant condition contributing to 
death.  At the time of his death, service connection had been 
established for anxiety disorder with posttraumatic stress 
disorder (PTSD), with a 50 percent rating, bilateral hearing 
loss, with a 30 percent rating, and tinnitus, with a 10 percent 
rating.  His combined schedular rating was 70 percent, and a 
total disability rating based on individual unemployability due 
to service-connected disability (TDIU) had been granted from June 
2002.  

Review of the record indicates the Veteran flew bombers in Europe 
during World War II, with over 60 combat missions.  Midway 
through his tour, he began to exhibit heightened anxiety, 
exacerbated by alcohol use and characterized by depression and 
sudden fits of rage.  Service records also note several incidents 
of physical altercations with fellow service members, and other 
acts of insubordination.  He was subsequently hospitalized at a 
military hospital for treatment of his psychiatric symptoms, and 
an anxiety reaction was diagnosed.  

Medical records and statements from the Veteran's friends, 
family, and co-workers indicate he continued to experience 
significant psychiatric symptoms post-service.  He had frequent 
fits of rage, occasionally resulting in violent outbursts at his 
wife, children, and co-workers.  He also reported during his 
lifetime approximately 15-20 arrests for public intoxication, 
threats, and related minor offenses.  

Upon receipt of the appellant's claim, the claims file was 
forwarded to a VA physician, G.A.S., M.D.  In a November 2007 
opinion statement, Dr. S. noted that the Veteran was service-
connected for anxiety and PTSD at the time he fell in his 
bathroom, fracturing his right hip and requiring emergency 
treatment at a private hospital.  Upon admission, he was noted to 
have cardiovascular complications, including hemodynamic 
instability and severe ischemic cardiomyopathy.  Based on his 
review of the record, Dr. S. concluded the Veteran's psychiatric 
disability was unrelated to the cause of death, as the record did 
not reflect "any significant effect or causation" from his 
service-connected disabilities on his fall, hip fracture, and 
subsequent death.  

In support of her claim, the appellant submitted several private 
and VA medical opinions.  In a February 2004 statement, submitted 
as part of an earlier claim, R.A.P., M.D., stated the Veteran's 
life-long problems with anger management were a factor in his 
development of congestive heart failure.  A May 2007 statement 
from a VA psychiatrist, E.C., M.D., indicated the Veteran was 
receiving treatment for PTSD and anxiety disorder at the time of 
his death, and these disorders were "likely" contributing 
causes to his death.  

Most recently, a July 2010 statement was received from K.D., 
M.D., a private cardiologist.  Dr. D. noted first, upon review of 
the Veteran's claims file, his diagnosis of an anxiety disorder 
during military service following over 60 combat missions flown 
in Europe during W.W. II.  His symptoms included tension, 
depression, and anger management problems.  Many years later, the 
Veteran was diagnosed with hypertension, angina pectoris, and 
ischemic cardiomyopathy, resulting in congestive heart failure.  
Dr. D. next stated that the Veteran's right hip fracture was 
likely not his immediate cause of death, as stated on the death 
certificate; rather, complications of the Veteran's hip fracture, 
including cardiovascular complications, were the most likely 
cause of death.  According to the terminal treatment records, the 
Veteran was noted to be hypotensive and in end-stage congestive 
heart failure immediately prior to his death.  Additionally, Dr. 
D. noted that medical research indicated anger-related symptoms 
in cardiovascular patients could increase the likelihood of 
future adverse cardiac events.  Based on these findings and his 
review of the Veteran's claims file, Dr. D. concluded that the 
Veteran's service-connected PTSD was "materially and causally 
related" to his congestive heart failure and death.  

After considering the totality of the record, the Board finds 
service connection for the cause of the Veteran's death is 
warranted.  Considering first the November 2007 statement from 
Dr. S. suggesting the Veteran's psychiatric disability did not 
contribute to his death, the Board finds Dr. S. offered only a 
bare conclusion that a medical nexus did not exist between his 
PTSD and his cardiovascular complications at the time of his 
death.  By contrast, Dr. D.'s July 2010 opinion statement cited 
to several studies addressing the issue of a causal nexus between 
psychiatric symptoms and cardiovascular complications.  Due to 
its greater depth and citation to both facts within the record 
and supporting medical research, the Board finds the July 2010 
medical statement to be more persuasive.  In light of 38 U.S.C.A. 
§ 5107(b), the grant of service connection for the cause of the 
Veteran's death is warranted.  





(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the Veteran's death is 
granted, subject to the statutes and regulations applicable to 
the payment of monetary benefits.  




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


